Citation Nr: 0907510	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  07-16 630	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1992 until 
December 1992, from January 1995 until March 1995 and from 
February 2003 until October 2003.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The Board first considered this appeal in July 2008 and 
remanded the claim for additional development.  The 
RO/Appeals Management Center (AMC) completed all requested 
development, but continued the denial of benefits sought.  As 
such, this matter is properly returned to the Board for 
appellate consideration.  

The appeal initially included a claim for service connection 
for tinnitus.  The RO granted service connection for tinnitus 
in an October 2008 rating decision and advised the Veteran 
this was a full grant of benefits.  Because the Veteran has 
not filed a notice of disagreement pertaining to this rating 
determination, this issue is not before the Board for 
appellate review. See 38 U.S.C.A. § 7105(a); see Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995)(Pursuant to 38 U.S.C. § 
7105, a Notice of Disagreement initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal (VA Form 1-9 Appeal) after an SOC is 
issued by VA).


FINDING OF FACT

On February 4, 2009, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The Veteran, in 
a statement dated in November 2008 and received at the Board 
in February 2009, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


